Per Curiam.
Application for an assessment of damages by the proprietor of an existing mill. The writ for the assessment was issued, the damages assessed under it, and the return made to the next term of the Court. At that term a demurrer was filed to the complaint in the case, the demurrer sustained, and the suit dismissed. The complaint stated facts making a cause of action. The demurrer was wrongly sustained. The complaint was carelessly drawn, but no motion touching it was made. The statute authorizes the writ in *107every case, without exception, where a mill has been erected prior to an assessment. 2 it. S., p. 188. The owner is entitled to have, through this writ, permanent record evidence of the hight to which he has a right to maintain his dam, specified in feet andinches, or otherwise permanently marked; of the fact that the health of the neighborhood will not be injured; that his mill is of public utility; of his right to build embankments, make excavations, &c.
8. Major, for the appellant.
J. Coburn, It. I. Walpole, and C. C. Hines, for the appellee.
The judgment is reversed, with costs. Cause remanded, &e.